Name: Commission Regulation (EEC) No 814/91 of 2 April 1991 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 3. 4. 91 Official Journal of the European Communities No L 83/5 COMMISSION REGULATION (EEC) No 814/91 of 2 April 1991 concerning the stopping of fishing for cod by vessels flying the flag of Germany from 20 March 1991 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota allocated to Germany for 1991 . Fishing for cod in the waters of ICES divisions I and II (Norwegian waters north of 62 °N) by vessels flying the flag of Germany or registered in Germany is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day follow ­ ing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 March 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3928/90 of 20 December 1990 allocating, for 1991 , certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for cod quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1991 ; whereas Germany has prohibited fishing for this stock as This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1991 . For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . I1) OJ No L 306, 11 . 11 . 1988, p . 2. 0 OJ No L 378 , 31 . 12. 1990, p . 46.